DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-19 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statements filed have been considered by the examiner.

	
Election/Restriction
Upon reconsideration, it does not appear that the estimating (claim 3) and determining (claim 19) steps recited in the application and the claims are different in consideration of S104, figure 14. Upon further consideration, it appears that the species identified in the restriction are usable together. Specifically, Species B is rejoined and the restriction of 11/20/2020 is withdrawn and vacated. See MPEP 821.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.





The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the controller of claims 1 and 19 does not recite an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The controller recites an abstract idea that amounts to mere data gathering steps, i.e. determining a length of time for which the valve continues to be open for draining the water stored in the reservoir on the basis of a flow rate. Note, the controller does not recite any control of the valve but rather is merely involve in broadly recited data manipulation and calculations by determining on the basis of a flow rate and time. There is no integration or practical application of the value of length of time once it has been determined by the controller. The recited determination step does not add a significant extra-solution activity to the judicial exception. See MPEP 2106.05(g).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 directed toward a fuel cell system having a controller recites functional language of the controller that do not appear to have an effect on the fuel cell system. The boundaries of the functional language are unclear because the claim does not provide a discernable boundary on what performs the function; i.e. there is no effect from the controller and therefore the claim is lacking in the structure required to perform the recited function of operation of the fuel cell system. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g)
Claims 2-18 are rejected due to dependency of rejected claim 1.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hasegawa, US 2009/0226783 A1.
As to claim 1, Hasegawa teaches a fuel cell system 10, see e.g. figure 1, [0054]. Hasegawa teaches a fuel cell 12 that generates electricity using a hydrogen fuel gas and an oxygen oxidant gas, see [0037]. Hasegawa teaches an anode fuel gas supply path 14, see figure 1, through which a fuel gas to be supplied to an anode, see [0037]. Hasegawa teaches recirculation anode gas using pump 22 via anode flow paths 14 and 24, see [0038] and figure 1, which is a recycle gas path through which an anode off-gas emitted from the anode of the fuel cell is returned to the fuel gas supply path. Hasegawa teaches a gas-liquid separator, see [0026], which is a water reservoir that collects moisture from the fuel cell thereby collecting water separated from the anode off-gas flowing through the recycle gas path. Hasegawa teaches a drainage path, see figure 1, via valve 38 through which water stored in the water reservoir is drained. 
Hasegawa teaches an electronic control unit 42, see figure 1 and [0046] which is a controller. In response to the discharge valve on the anode side, Hasegawa teaches that it is possible to increase the gas flow rate and flow velocity within the fuel cell and it is possible to increase the discharge amount of moisture stagnating within the fuel cell, see [0018]. This control based on flow rate is considered to teach basis of a history of a flow rate of the anode off-gas. Hasegawa teaches keeping the valve open based on normal times, see [0018], which is considered a length of time for which the valve continues to be opened for draining the water stored in the water reservoir. 
In the alternative, in consideration of the operations of the controller, one of ordinary skill in the art at the time of the invention would be capable of achieving the functions of the controller with the prior art. Furthermore, the applicant is also reminded that the instant claim is directed toward an 
As to claim 2, Hasegawa teaches the controller estimates through water generated by electrical power being produced, i.e. product of water via the fuel cell reaction, see [0047] [0049]-[0052], which occurs over time and therefore is integral over time, thereby teaching the capabilities of an integrated value of the flow rate of the anode off-gas during closing of the valve prior to opening of the valve for draining the water stored in the water reservoir becomes greater than an integrated value of the flow rate of the anode off-gas prior to previous opening of the valve, the controller makes the length of time for which the valve continues to be opened for draining the water stored in the water reservoir longer than at a time of the previous opening of the valve. 
As to claim 3, Hasegawa teaches the controller estimates through water generated by electrical power being produced, i.e. product of water via the fuel cell reaction, see [0047], which teaches the flow rate of the anode off-gas on the basis of an amount of electricity generated by the fuel cell, see [0047], [0049]-[0052], [0058]. 
As to claim 4, Hasegawa teaches the controller estimates through water generated by electrical power being produced, i.e. product of water via the fuel cell reaction, see [0047], which teaches in combination with the ECU, the controller estimates the flow rate of the anode off-gas on the basis of a flow rate of the fuel gas at an inlet of the fuel gas supply path, see [0047], [0049]-[0052], [0058].
As to claim 5, Hasegawa teaches the controller estimates through water generated by electrical power being produced, i.e. product of water via the fuel cell reaction, see [0047], and figure 3 with respect to time and recalling the previous t0, t1, such that the controller determines, in further consideration of a history of an amount of electricity generated by the fuel cell, the length of time for 
As to claim 6, Hasegawa teaches an integrated value over the times, see figure 3, of the amount of electricity generated by the fuel cell through water generated by electrical power being produced, i.e. product of water via the fuel cell reaction, see [0047], and figure 3 during closing of the valve prior to opening of the valve for draining the water stored in the water reservoir becomes greater than an integrated value of the amount of electricity generated by the fuel cell prior to previous opening of the valve, the controller makes the length of time for which the valve continues to be opened for draining the water stored in the water reservoir longer than at a time of the previous opening of the valve, see [0047], [0049]-[0052], [0058]..
As to claim 7, Hasegawa teaches the controller determines, in further consideration of a history of a temperature of the fuel cell, see [0057], which is inclusive of the anode off-gas, the length of time for which the valve continues to be opened for draining the water stored in the water reservoir, see [0047], [0049]-[0052], [0058]. 
As to claim 8, Hasegawa teaches an integrated value of the temperature of the anode off-gas during closing of the valve prior to opening of the valve for draining the water stored in the water reservoir becomes smaller than an integrated value of the temperature of the anode off-gas prior to previous opening of the valve, see [0044] and figure 3, the controller makes the length of time for which the valve continues to be opened for draining the water stored in the water reservoir shorter than at a time of the previous opening of the valve, see [0047], [0049]-[0052], [0058]. 
As to claim 9, Hasegawa teaches the ECU monitoring the temperature, see e.g. abstract [0044], which the ECU controller is considered capable of estimating the temperature of the anode off-gas on the basis of an amount of electricity generated by the fuel cell, see [0047], [0049]-[0052], [0058]. 

As to claim 11, Hasegawa teaches an integrated value over the times, see figure 3, of the amount of electricity generated by the fuel cell through water generated by electrical power being produced, i.e. product of water via the fuel cell reaction, see [0047], and figure 3 which teaches the capabilities of consideration of a history of an amount of water vapor that is contained in the anode off-gas, the length of time for which the valve continues to be opened for draining the water stored in the water reservoir, see also [0047], [0049]-[0052], [0058].
As to claim 12, Hasegawa teaches Hasegawa teaches an integrated value over the times, see figure 3, of the amount of electricity generated by the fuel cell through water moisture/vapor generated by electrical power being produced, i.e. product of water via the fuel cell reaction, see [0047], and figure 3 which teaches the capabilities of an integrated value of the amount of water vapor that is contained in the anode off-gas during closing of the valve prior to opening of the valve for draining the water stored in the water reservoir becomes greater than an integrated value of the amount of water vapor that is contained in the anode off-gas prior to previous opening of the valve, the controller makes the length of time for which the valve continues to be opened for draining the water stored in the water reservoir longer than at a time of the previous opening of the valve. 
As to claim 13, Hasegawa teaches Hasegawa teaches the controller estimates through water generated by electrical power being produced, i.e. product of water via the fuel cell reaction, see [0047] [0049]-[0052], which occurs over time and therefore is integral over time, thereby teaching the capabilities of the controller estimates the amount of water vapor that is contained in the anode off-gas on the basis of an amount of electricity generated by the fuel cell. 

As to claim 15, Hasegawa teaches an integrated value over the times, see figure 3, of the amount of electricity generated by the fuel cell through water moisture/vapor generated by electrical power being produced, i.e. product of water via the fuel cell reaction, see [0047], and figure 3  and 2a which teaches the capabilities of the controller determines, in further consideration of a pressure of the anode off-gas at a time of opening of the valve, the length of time for which the valve continues to be opened for draining the water stored in the water reservoir. 
As to claim 16, Hasegawa teaches an integrated value over the times, see figure 3, of the amount of electricity generated by the fuel cell through water moisture/vapor generated by electrical power being produced, i.e. product of water via the fuel cell reaction, see [0047], and figure 3  and 2a which teaches the capabilities of the pressure of the anode off-gas at the time of opening of the valve becomes higher than at a time of previous opening of the valve, the controller makes the length of time for which the valve continues to be opened for draining the water stored in the water reservoir shorter than at the time of the previous opening of the valve. 
As to claim 17, Hasegawa teaches an integrated value over the times, see figure 3, of the amount of electricity generated by the fuel cell through water moisture/vapor generated by electrical power being produced, i.e. product of water via the fuel cell reaction, see [0047], and figure 3  and 2a which teaches the capabilities of controller estimates the pressure of the anode off-gas on the basis of an amount of electricity generated by the fuel cell. 

As to claim 19, Hasegawa teaches a fuel cell system 10, see e.g. figure 1, [0054]. Hasegawa teaches a fuel cell 12 that generates electricity using a hydrogen fuel gas and an oxygen oxidant gas, see [0037]. Hasegawa teaches an anode fuel gas supply path 14, see figure 1, through which a fuel gas to be supplied to an anode, see [0037]. Hasegawa teaches recirculation anode gas using pump 22 via anode flow paths 14 and 24, see [0038] and figure 1, which is a recycle gas path through which an anode off-gas emitted from the anode of the fuel cell is returned to the fuel gas supply path. Hasegawa teaches a gas-liquid separator, see [0026], which is a water reservoir that collects moisture from the fuel cell thereby collecting water separated from the anode off-gas flowing through the recycle gas path. Hasegawa teaches a drainage path, see figure 1, via valve 38 through which water stored in the water reservoir is drained. 
Hasegawa teaches an electronic control unit 42, see figure 1 and [0046] which is a controller. Hasegawa teaches the controller estimates through water generated by electrical power being produced, and i.e. product of water via the fuel cell reaction is well known to be directly correlated to electricity generation via 2 electrons per h2 molecule, see [0047], which teaches the flow rate of the anode off-gas on the basis of an amount of electricity generated by the fuel cell, see [0047], [0049]-[0052], [0058]. In response to the discharge valve on the anode side, Hasegawa teaches that it is possible to increase the gas flow rate and flow velocity within the fuel cell and it is possible to increase 
In the alternative, in consideration of the operations of the controller, one of ordinary skill in the art at the time of the invention would be capable of achieving the functions of the controller with the prior art. Furthermore, the applicant is also reminded that the instant claim is directed toward an apparatus.   While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  

Prior Art Made of Record and Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-20180294497-A1, US-20180294493-A1, US-20180034078-A1, US-20100015484-A1 cited on the PTO-892 teach controllers that operate a purge valve on a determined basis to remove water from an anode side of a fuel cell system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip A Stuckey whose telephone number is (571)272-9875.  The examiner can normally be reached on Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP A. STUCKEY/Examiner, Art Unit 1723